FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DONNA SCHARFF,                         
                Plaintiff-Appellant,
                v.                           No. 07-55951
RAYTHEON COMPANY SHORT TERM                   D.C. No.
                                           CV-07-00134-PSG
DISABILITY PLAN; RAYTHEON
COMPANY LONG TERM DISABILITY                  OPINION
PLAN,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
            for the Central District of California
        Philip S. Gutierrez, District Judge, Presiding

                  Argued and Submitted
          February 4, 2009—Pasadena, California

                  Filed September 9, 2009

       Before: Harry Pregerson, Susan P. Graber, and
          Kim McLane Wardlaw, Circuit Judges.

                 Opinion by Judge Graber;
                 Dissent by Judge Pregerson




                            12807
12810          SCHARFF v. RAYTHEON COMPANY




                        COUNSEL

Peter S. Sessions and Lisa S. Kantor, Kantor & Kantor LLP,
Northridge, California, for the plaintiff-appellant.

Ariadne Staples, Metropolitan Life Insurance Company, Long
Island City, New York; and Robert K. Renner, Barger &
Wolen LLP, Irvine, California, for the defendants-appellees.


                        OPINION

GRABER, Circuit Judge:

  Plaintiff Donna Scharff worked for the Raytheon Company.
The Raytheon Company employees’ contributions, which are
held in the Raytheon Employees Disability Trust (“Trust”),
and the Company jointly fund Defendant Raytheon Company
                 SCHARFF v. RAYTHEON COMPANY               12811
Short Term Disability Plan (“Short Term Plan”). Only the
Trust funds Defendant Raytheon Company Long Term Dis-
ability Plan (“Long Term Plan”). Metropolitan Life Insurance
Company (“MetLife”) administers, but does not insure, the
Plans. The Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1001-1461 (“ERISA”), governs both
Plans.

   The Plans contained a contractual one-year statute of limi-
tations. After MetLife denied her claim for Short Term Plan
benefits, Plaintiff brought suit in federal court seeking bene-
fits under both Plans, but she filed the action twenty days after
the one-year contractual statute of limitations had lapsed. The
district court dismissed the action as untimely. We hold that
even if the doctrine of “reasonable expectations” applied here,
the one-year statute of limitations met its requirements and
also met the statutory and regulatory standards for disclosure.
We decline to import into federal common law a California
regulation requiring insurers to inform claimants expressly of
statutes of limitations that may bar their claims. Accordingly,
we affirm the judgment dismissing the action.

        FACTUAL AND PROCEDURAL HISTORY

   When Plaintiff applied for short-term disability benefits,
she was an employee of the Raytheon Company and a partici-
pant in the Raytheon Company’s employee benefit plans. As
noted above, both the Short Term and Long Term Plans were
self-funded. MetLife administers the plans and has sole dis-
cretionary authority to determine a participant’s eligibility for
benefits.

  Raytheon provided Plaintiff and other plan participants
with a Summary Plan Description (“SPD”) called “Your 2005
Benefits Handbook.” The SPD is divided into chapters that
address the different benefits available to Raytheon employ-
ees. The final chapter of the document is entitled “Adminis-
trative” and provides participants with information relating to
12812           SCHARFF v. RAYTHEON COMPANY
their rights and obligations under all of the benefit plans dis-
cussed in earlier chapters. The Administrative chapter con-
tains a section titled “Your Right to Appeal a Denied Claim,”
which explains the procedure for appealing a denied claim to
MetLife. On the same page, a large-typeface, bolded heading,
“Special Rules for Disability and Health Claims,” intro-
duces a paragraph that cautions: “With respect to disability
and health plans . . . time limits for deciding and appealing
claims are significantly different from those for [other] claims
. . . .” Later in the Administrative chapter is a section titled
“Your Rights under ERISA.” A subsection, titled “Enforce
Your Rights,” states: “If you have a claim for benefits that is
denied or ignored in whole or in part, you may file suit in a
state or federal court.”

   The “Disability” chapter, which contains information about
the Plan under which Plaintiff sought benefits, sets forth the
deadline for bringing a lawsuit regarding a denied claim. The
last page of this chapter contains a paragraph with the large-
typeface, bolded, and italicized heading, “Claims Appeal Pro-
cedure.” That paragraph states:

       The procedure to be followed to appeal a denied
    claim is explained in the Administrative section. It is
    important to note that under the applicable [Plan]
    documents, any action at law or in equity must be
    commenced within one year of the denial of the
    appeal from an initial claim denial, regardless of any
    state or federal statutes establishing provisions relat-
    ing to limitations of actions.

   On April 15, 2005, MetLife received a claim from Plaintiff
for Short Term Plan benefits. The claim was denied in a letter
dated July 18, 2005, on the ground that the clinical reports did
not show that Plaintiff had a condition that would render her
totally disabled and unable to work. The letter described the
MetLife process for appealing the denial. Plaintiff submitted
additional medical information without formally appealing the
                 SCHARFF v. RAYTHEON COMPANY               12813
denial. MetLife reviewed the information and issued a second
denial letter on September 16, 2005. Plaintiff formally
appealed that denial on October 28, 2005.

   On January 12, 2006, MetLife issued a decision upholding
its previous determination. That letter provided, in relevant
part, that “[t]his determination is the final decision on review
and constitutes completion of the full and fair review required
by the [Short Term] Plan and federal law.” The letter
informed Plaintiff that if she wished to pursue the matter fur-
ther, “[she] should consult the information provided concern-
ing [her] rights, as set forth in the [SPD].” The letter went on
to explain that no further administrative appeals were avail-
able concerning Plaintiff’s claim for disability benefits, but
that she had a “right to bring a civil action under Section
502(a) of [ERISA].” MetLife also promised to provide Plain-
tiff with copies of the documents relevant to her claim upon
her request. None of the letters mentioned the contractual one-
year statute of limitations.

   Following receipt of the final denial letter, Plaintiff ’s
daughter and personal representative, Jessica Leighty, filed a
complaint with the California Department of Insurance on
Plaintiff ’s behalf. On June 14, 2006, MetLife responded to
the Department, informing it that, because the Plan is not
funded through an insurance policy, it is not subject to state
laws governing insurers. MetLife also wrote to Ms. Leighty
to explain how it had administered Plaintiff’s claim. That let-
ter reminded her that “denial of the claim was upheld on Janu-
ary 12, 2006.”

   Under the one-year statute of limitations contained in the
SPD, the deadline to file suit was January 12, 2007. Plaintiff
filed suit on February 1, 2007, twenty days after expiration of
the limitations period. In her complaint, Plaintiff alleged that
MetLife upheld its prior determination denying benefits in its
June 14, 2006, letter to her daughter, rather than in its January
12, 2006, letter. Defendants moved to dismiss under Federal
12814            SCHARFF v. RAYTHEON COMPANY
Rule of Civil Procedure 12(b)(6), on the ground that the com-
plaint was untimely. In her response, Plaintiff conceded that
the statute of limitations ran on January 12, 2007, and that her
complaint was untimely. She later conceded that the one-year
limitation was reasonable, and she did not assert that the
wording of the one-year limitations period was unclear. She
argued, however, that her late filing should be excused
because the limitations provision was placed neither in what
she believed was the appropriate section of the SPD nor in the
correspondence that she received from MetLife.

   The district court first addressed whether an insurer may
shorten the limitations period for bringing an ERISA suit and
whether the contractual limitations period is enforceable,
issues that Plaintiff does not raise on appeal and that we there-
fore do not consider. The court then declined to use the rea-
sonable expectations doctrine to find that the limitations
period was not displayed conspicuously enough, holding that
the reasonable expectations rule has not been extended to self-
funded benefits plans. The court also declined to apply section
2695.4(a) of title 10 of the California Code of Regulations,
which provides that an insurer must disclose to a claimant any
time limits that may apply to the claim. The court noted that
state insurance regulation of self-funded plans, like the Plan
at issue here, is preempted, and the California regulation has
not been incorporated into federal common law. Plaintiff
timely appeals.

                 STANDARD OF REVIEW

   We have jurisdiction under 28 U.S.C. § 1291. We review
de novo an order granting a motion to dismiss for failure to
state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6). Madison v. Graham, 316 F.3d 867, 869 (9th Cir.
2002). We must take all allegations of material fact in the
complaint as true and must construe the facts in the light most
favorable to Plaintiff. Id.
                   SCHARFF v. RAYTHEON COMPANY              12815
                          DISCUSSION

A.     Disclosure of the One-Year Deadline

   Plaintiff first argues that we should adopt the reasonable
expectations doctrine to analyze the SPD and that we should
hold that the placement and display of the deadline in this
case violated participants’ reasonable expectations. Defen-
dants argue, in response, that the doctrine of reasonable
expectations does not apply to self-funded welfare benefit
plans. For the reasons explained below, we need not decide
whether the reasonable expectations doctrine applies to self-
funded welfare benefit plans.

    [1] ERISA’s central policy goal is to protect benefit plan
participants “by requiring the disclosure and reporting to par-
ticipants and beneficiaries of financial and other information
. . . and by providing for appropriate remedies, sanctions, and
ready access to the Federal courts.” 29 U.S.C. § 1001(b);
Chuck v. Hewlett Packard Co., 455 F.3d 1026, 1035 (9th Cir.
2006). To further that goal, employee benefit plans must pro-
vide plan participants with an SPD, which is the “statutorily
established means of informing participants of the terms of
the plan and its benefits,” and which serves as “the employ-
ee’s primary source of information regarding employment
benefits.” Bergt v. Ret. Plan for Pilots Employed by MarkAir,
Inc., 293 F.3d 1139, 1143 (9th Cir. 2002) (internal quotation
marks omitted); 29 U.S.C. § 1022(a).

     [2] Section 1022(a) provides in pertinent part:

       The [SPD] shall include the information described in
       subsection (b) of this section, shall be written in a
       manner calculated to be understood by the average
       plan participant, and shall be sufficiently accurate
       and comprehensive to reasonably apprise such par-
       ticipants and beneficiaries of their rights and obliga-
       tions under the plan.
12816            SCHARFF v. RAYTHEON COMPANY
Section 1022(b) lists the specific information that the SPD is
required to contain. One of the required pieces of information
is any “circumstances which may result in disqualification,
ineligibility, or denial or loss of benefits.” 29 U.S.C.
§ 1022(b). Accordingly, the SPD must explain the “circum-
stances which may result in disqualification, ineligibility, or
denial or loss of benefits” in a manner “calculated to be
understood by the average plan participant,” and that informa-
tion must be “sufficiently accurate and comprehensive to rea-
sonably apprise” plan participants of their rights and
obligations under the plan. Id. § 1022(a) & (b).

  The Federal Regulations further provide:

    Any description of exception, limitations, reductions,
    and other restrictions of plan benefits shall not be
    minimized, rendered obscure or otherwise made to
    appear unimportant. Such exceptions, limitations,
    reductions, or restrictions of plan benefits shall be
    described or summarized in a manner not less promi-
    nent than the style, captions, printing type, and
    prominence used to describe or summarize plan ben-
    efits.

29 C.F.R. § 2520.102-2(b). The SPD must also disclose limi-
tations in close conjunction to benefits provisions, or refer the
participant to the page numbers on which the relevant restric-
tions appear. Id.

   Those are the relevant statutory and regulatory disclosure
provisions relating to the SPD. In addition to those require-
ments, the federal courts have developed a body of ERISA
federal common law. See Menhorn v. Firestone Tire & Rub-
ber Co., 738 F.2d 1496, 1500 (9th Cir. 1984) (“The courts are
directed to formulate a nationally uniform federal common
law to supplement the explicit provisions and general policies
set out in ERISA, referring to and guided by principles of
                 SCHARFF v. RAYTHEON COMPANY               12817
state law when appropriate, but governed by the federal poli-
cies at issue.”).

   [3] It is one of those common law principles, the doctrine
of reasonable expectations, that Plaintiff asks us to use to ana-
lyze the display and placement of the one-year deadline in this
case. The doctrine can be summarized as follows:

       Under the so-called “doctrine of reasonable expec-
    tations,” which is often applied in interpreting or
    construing policies of insurance, the meaning of an
    insurance policy is determined in accordance with
    the reasonable expectations of the insured. In other
    words, the meaning of the terms in an insurance pol-
    icy is to be determined by considering it in light of
    whether a reasonable person in the position of the
    insured would expect coverage. The term “insured’s
    reasonable expectations” refers to what a hypotheti-
    cal reasonable insured would glean from the wording
    of the particular policy and kind of insurance at
    issue, rather than how a particular insured who hap-
    pened to buy the policy might understand it.

16 Samuel Williston & Richard A. Lord, A Treatise on the
Law of Contracts § 49:20, at 111-12 (4th ed. 2000) (footnotes
omitted). Plaintiff argues that the placement and display of the
deadline failed to meet plan participants’ reasonable expecta-
tions because (1) the deadline should have been placed in the
Administrative chapter rather than the Disability chapter, and
(2) the deadline should have been displayed more conspicu-
ously in the text of the SPD.

   Plaintiff is correct in asserting that we have incorporated
the reasonable expectations doctrine into ERISA federal com-
mon law when we have interpreted insured plans. In Saltarelli
v. Bob Baker Group Medical Trust, 35 F.3d 382, 387 (9th Cir.
1994), we “adopt[ed] the doctrine of reasonable expectations
as a principle of the uniform federal common law informing
12818            SCHARFF v. RAYTHEON COMPANY
interpretation of ERISA-governed insurance contracts.” At
issue in Saltarelli was a pre-existing conditions exclusion that
appeared in the SPD. Id. at 385. We noted that the plan
administrator “chose to bury one of the plan’s most signifi-
cant provisions amidst definitions, rather than forthrightly
stating the pre-existing conditions exclusion in the operative
clauses of the plan description.” Id. We therefore held that the
exclusion for pre-existing conditions “was not clear, plain,
and conspicuous enough to negate layman Saltarelli’s objec-
tively reasonable expectations of coverage.” Id. at 387.

   We noted that the application of the reasonable expecta-
tions doctrine to ERISA insurance contract law was, at the
time, an issue of first impression for our circuit. Id. at 386.
We gave two reasons for adopting the doctrine into the federal
common law: (1) “protecting the reasonable expectations of
insureds appropriately serves the federal policies underlying
ERISA,” and (2) “at least thirty states ha[d] explicitly incor-
porated . . . the reasonable expectations doctrine into their
own law, . . . demonstrat[ing] its widespread acceptance and
vitality.” Id. at 386-87.

   After Saltarelli, we assumed, in dictum, that the reasonable
expectations doctrine applied to a self-funded benefit plan. In
Winters v. Costco Wholesale Corp., 49 F.3d 550 (9th Cir.
1995), the plaintiff sought reimbursement from a self-funded
benefit plan for a procedure similar to in vitro fertilization.
The district court held that the plan administrator should not
have denied benefits. Id. at 552. The administrator argued that
the district court (1) applied the wrong standard of review to
its decision and (2) improperly applied the doctrine of contra
proferentem, under which ambiguities in a contract are con-
strued against the contract’s drafter. Id. at 553. After address-
ing those two issues, we discussed the holding of Saltarelli.
Id. at 554-55. We then concluded—even though the plaintiff
had not argued that the reasonable expectations doctrine
applied to her case—that she had “no objectively reasonable
                SCHARFF v. RAYTHEON COMPANY              12819
expectation of coverage” for her procedure because the SPD
conspicuously exempted those types of procedures. Id. at 555.

   We hemmed in the doctrine just two years after Winters. In
Estate of Shockley v. Alyeska Pipeline Service Co., 130 F.3d
403, 407 (9th Cir. 1997), we declined to extend Saltarelli’s
rule to an ERISA pension plan. We held that the doctrine of
reasonable expectations applies only to “insurance contracts,
including ERISA insurance contracts.” Id. We noted that the
doctrine “ ‘grew out of the law of adhesion contracts and con-
struction of ambiguities in insurance policies,’ ” id. (quoting
Saltarelli, 35 F.3d at 386), so it made sense to apply the
“body of law dealing generally with insurance policy interpre-
tation” to “insurance policies that happened to be ERISA
insurance policies.” Id. In our view, there was “no reason to
extend the doctrine beyond insurance contracts” because “[the
doctrine] was developed for and applies directly to insurance
policies.” Id.

   Self-funded benefit plans like Raytheon’s are not insurance
policies. As a result, Estate of Shockley would appear to bar
application of the doctrine of reasonable expectations to the
plan at issue here. But, at the same time, Winters could be
read to have extended the doctrine implicitly to apply to self-
funded ERISA welfare benefit plans. Estate of Shockley mis-
takenly cites Winters as an example of an ERISA insurance
contract. Estate of Shockley, 130 F.3d at 407 (citing Winters,
49 F.3d at 554-55).

   What we have, then, are two opinions that are seemingly in
tension with one another: Winters, which applied the reason-
able expectations doctrine to a self-funded plan, at least in
dictum, and Estate of Shockley, which prohibits us from
expanding the doctrine beyond insured plans. As a three-
judge panel, we cannot overrule either decision. Ross Island
Sand & Gravel Co. v. Matson (In re Complaint of Ross Island
Sand & Gravel), 226 F.3d 1015, 1018 (9th Cir. 2000) (per
curiam).
12820            SCHARFF v. RAYTHEON COMPANY
   [4] But we need not call for en banc consideration, nor try
to harmonize the apparent conflict in our precedents. Assum-
ing, without deciding, that the reasonable expectations doc-
trine applies, the SPD here met plan participants’ reasonable
expectations, in addition to fulfilling the statutory and regula-
tory requirements. See Estate of Shockley, 130 F.3d at 407
(treating the statutory disclosure requirements and the com-
mon law reasonable expectations doctrine as different inqui-
ries). It is the statutory and regulatory requirements to which
we turn next. Our task is to determine whether the deadline
was “written in a manner calculated to be understood by the
average plan participant” and whether it was “sufficiently
accurate and comprehensive to reasonably apprise” partici-
pants of their rights and obligations under the plan. 29 U.S.C.
§ 1022(a). We must also ensure that the deadline was not min-
imized or otherwise obscured and that the limitations provi-
sion was placed near the benefits provisions. 29 C.F.R.
§ 2520.102-2(b).

   [5] Preliminarily, we note that a statute of limitations for
bringing suit qualifies as a circumstance “which may result in
disqualification, ineligibility, or denial or loss of benefits.” 29
U.S.C. § 1022(b); see Dodson v. Woodmen of World Life Ins.
Soc’y, 109 F.3d 436, 439 (8th Cir. 1997) (noting that the
omission from the SPD of a time limit for filing suit violated
§ 1022(b) because the time limit was a circumstance that
might result in loss of benefits). Therefore, the placement and
display of the deadline must meet the statutory and regulatory
standards.

   [6] We hold that the manner of disclosure in this case met
those standards. First, placement of the deadline in the Dis-
ability chapter, rather than in the Administrative chapter
(where Plaintiff argues it should have appeared) was reason-
able. See Abena v. Metro. Life Ins. Co., 544 F.3d 880, 884
(7th Cir. 2008) (holding that placement of a contractual limi-
tations period in a section entitled “Claims” was reasonable).
The correspondence that MetLife sent to Plaintiff informed
                 SCHARFF v. RAYTHEON COMPANY               12821
her that she had a right to sue and that she could find more
information about her rights in the SPD. A reasonable plan
participant applying for disability benefits would be expected
to read, in its entirety, the Disability chapter of the SPD, as
it explains the rules relating to the benefits for which she is
applying. The one-year deadline for filing suit regarding dis-
ability claims was, logically, placed at the end of the disability
chapter, satisfying the nearness requirement of 29 C.F.R.
§ 2520.102-2(b).

   [7] Second, within the Disability chapter, the deadline was
written in a manner calculated to be understood by the aver-
age plan participant and was not minimized. 29 U.S.C.
§ 1022(a); 29 C.F.R. § 2520.102-2(b). A reasonable plan par-
ticipant whose disability claim had been denied would pro-
ceed, naturally, to examine the information that appears under
the large-typeface, bolded, and italicized heading, “Claims
Appeal Procedure.” There, the participant would find out
that, if she wishes to bring a lawsuit, she must do so within
one year of MetLife’s denial of the appeal of her claim. The
deadline was not obscured by being placed in the middle of
other terms relating to claims appeal procedure; nor was it rel-
egated to “fine print.” We believe that the average plan partic-
ipant in Plaintiff ’s position would have located and
understood the one-year deadline in the SPD.

   [8] For these reasons, we hold that the placement and dis-
play of the one-year statute of limitations met the statutory
and regulatory requirements. Turning, then, to the final issue
concerning the wording of the SPD, we hold that the place-
ment and display of the one-year statute of limitations suf-
ficed to meet plan participants’ reasonable expectations,
assuming that the doctrine applies.

B.   Duty to Inform

  Plaintiff next argues that the one-year limitation should not
be enforced because MetLife did not inform her of the time
12822              SCHARFF v. RAYTHEON COMPANY
limit in any of its correspondence to her. Plaintiff concedes
that the Plan met all applicable ERISA disclosure require-
ments and that MetLife was not obligated under ERISA to
inform her of the deadline. She argues, however, that we
should impose an additional “duty to inform” on claims
administrators, drawn from a California insurance regulation.
We decline to do so.

   [9] Plaintiff urges us to incorporate into ERISA federal
common law the following California state insurance regula-
tion: “Every insurer shall disclose to a first party claimant or
beneficiary, all benefits, coverage, time limits or other provi-
sions of any insurance policy issued by that insurer that may
apply to the claim presented by the claimant.” Cal. Code
Regs. tit. 10, § 2695.4(a). As noted above, under ERISA’s
“deemer clause,” state insurance regulation of self-funded
plans is preempted by ERISA. Holliday, 498 U.S. at 58.
Plaintiff concedes that, because the Plans here are self-funded,
the California regulation cannot be applied directly, but she
maintains that we should adopt the California rule into the
federal common law.

   In support of this position, Plaintiff cites Mogck v. Unum
Life Insurance Co. of America, 292 F.3d 1025 (9th Cir. 2002),
where we stated in a footnote that we

      need not decide whether the amended California regu-
      lations1 clarified an existing duty of the insurer to
      provide notice of a contractual statute of limitation,
      or whether a new duty to provide written notice was
      created, because, in any event, [the insurer’s] corre-
      spondence was ineffective to trigger the policy’s
      time limitation provision.

Id. at 1028 n.1 (footnote added). Plaintiff acknowledges that
Mogck did not actually rule on whether the insurer has a duty
  1
   The California regulation is not the same regulation at issue here.
                 SCHARFF v. RAYTHEON COMPANY                 12823
to inform, but asserts that the fact that we even touched upon
the issue (albeit in a footnote) implies that we believe the
argument is plausible. We are not persuaded. Our statement
that we need not decide an issue cannot be taken as an
implicit endorsement of the argument that we expressly chose
not to address.

   [10] Plaintiff’s argument fails for other reasons as well. As
the Third Circuit has noted, “federal courts may not lightly
create additional rights under the rubric of federal common
law; we may exercise our common law authority to fashion
new ERISA causes of action only where we deem it necessary
to fill in interstitially or otherwise effectuate the statutory pat-
tern enacted in the large by Congress.” Hooven v. Exxon
Mobil Corp., 465 F.3d 566, 573 n.5 (3d Cir. 2006) (internal
quotation marks omitted). ERISA and its implementing regu-
lations contain broad and detailed disclosure rules to protect
plan beneficiaries. See, e.g., 29 U.S.C. § 1021 (providing the
disclosure and reporting requirements); id. § 1022 (describing
the disclosure requirements for the SPD); id. § 1132(c)
(imposing penalties on plan administrators who fail to dis-
close required information to plan participants); 29 C.F.R.
§§ 2520.104b-1 to .104b-4, .104b-10 (providing detailed reg-
ulations for reporting and disclosure). We see no need to sup-
plement the comprehensive scheme already in place for
regulating plan administrators’ disclosures to participants.

   [11] We also must take into account that “Congress expects
uniformity of decisions under ERISA.” Evans v. Safeco Life
Ins. Co., 916 F.2d 1437, 1440 (9th Cir. 1990) (per curiam);
see also Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 56
(1987) (“The uniformity of decision which the Act is
designed to foster will help administrators, fiduciaries and
participants to predict the legality of proposed actions without
the necessity of reference to varying state laws.” (internal
quotation marks omitted)). At least four circuits have held that
plan participants who have been provided with an SPD are
charged with constructive knowledge of the contents of the
12824           SCHARFF v. RAYTHEON COMPANY
document. Clark v. NBD Bank, N.A., 3 F. App’x 500, 504-05
(6th Cir. 2001) (per curiam) (unpublished table decision);
Barnes v. Lacy, 927 F.2d 539, 543 (11th Cir. 1991); Schultz
v. Metro. Life Ins. Co., 872 F.2d 676, 680 (5th Cir. 1989);
Castello v. Gamache, 593 F.2d 358, 360-61 (8th Cir. 1979)
(per curiam). The Fifth and Eighth Circuits specifically
declined to require plan administrators to inform participants
separately of provisions already contained in the SPD.

   [12] To require plan administrators within the Ninth Circuit
to inform participants separately of time limits already con-
tained in the SPD, when other circuits have rejected a similar
rule, would place the Ninth Circuit out of line with current
federal common law and would inject a lack of uniformity
into ERISA law. Moreover, large multistate employers often
issue the same welfare benefit plan to cover all their employ-
ees, regardless of their locations. For these employers, a lack
of uniformity among the circuits would be detrimental. In
short, we decline to impose on plan administrators the addi-
tional requirements of California Code of Regulations title 10,
section 2695.4(a), by adopting that rule into ERISA federal
common law.

  AFFIRMED.



PREGERSON, Circuit Judge, dissenting:

   I respectfully dissent. I do not think that an average plan
participant could successfully navigate through Raytheon’s
labyrinthine Summary Plan Description. In my view, the
Summary Plan Description bounces a reader between impor-
tant provisions in the Disability and Administrative chapters
in a way that makes it all too easy to miss the one-year dead-
line for filing a claim under ERISA in federal court. First, I
believe that the Summary Plan Description at issue does not
meet the statutory and regulatory requirements governing
                   SCHARFF v. RAYTHEON COMPANY                       12825
employee benefit plan disclosures. Those disclosures are
required to be “written in a manner calculated to be under-
stood by the average plan participant.” 29 U.S.C. § 1022(a)
(emphasis added). Second, even if those statutory and regula-
tory requirements were met, we have already applied the doc-
trine of reasonable expectations to self-funded ERISA plans,
so I would hold that the one-year deadline here is unenforce-
able because it was not set forth in a clear, plain and conspic-
uous statement in the plan.1

                                     I.

  The majority opinion holds that the placement and display
of the one-year deadline meets the statutory and regulatory
requirements provided by ERISA and ERISA’s implementing
regulations. I disagree.

   A summary plan description must be “written in a manner
calculated to be understood by the average plan participant,
and shall be sufficiently accurate and comprehensive to rea-
sonably apprise such participants and beneficiaries of their
rights and obligations under the plan.” 29 U.S.C. § 1022(a).
Regulations also state that:

      The format of the summary plan description must
      not have the effect [of] misleading, misinforming or
      failing to inform participants and beneficiaries. Any
      description of exception, limitations, reductions, and
      other restrictions of plan benefits shall not be mini-
      mized, rendered obscure or otherwise made to
      appear unimportant. Such exceptions, limitations,
      reductions, or restrictions of plan benefits shall be
      described or summarized in a manner not less promi-
  1
   We have never addressed whether a contractual provision may validly
shorten the limitations period for bringing an ERISA claim, as was done
here. Scharff does not object to the one-year statute of limitations on that
ground, and I do not address that argument here.
12826              SCHARFF v. RAYTHEON COMPANY
      nent than the style, captions, printing type, and
      prominence used to describe or summarize plan ben-
      efits. The advantages and disadvantages of the plan
      shall be presented without either exaggerating the
      benefits or minimizing the limitations.

29 C.F.R. § 2520.102-2(b).

   In concluding that the Summary Plan Description satisfies
the statutory and regulatory requirements stated above, the
majority opinion determines that a reasonable plan participant
applying for disability benefits would be expected to read, in
its entirety, the Disability chapter of the Summary Plan
Description. Because the one-year deadline is placed within
the Disability chapter and located at the end of that chapter,
the majority opinion determines that notice of the one-year
deadline was sufficient. The majority opinion also concludes
that the one-year deadline is written in a manner calculated to
be understood by the average plan participant. I cannot agree
with the majority opinion’s conclusions.

   If a reasonable participant were to read the entire Disability
chapter of the Summary Plan Description, the “Claims Appeal
Procedure” subsection of the Disability chapter would first
notify her that “[t]he procedure to be followed to appeal a
denied claim is explained in the Administrative section.” It is
true that the next sentence in the Disability chapter’s “Claims
Appeal Procedure” subsection states that “any action at law or
in equity must be commenced within one year of the denial
of the appeal from an initial claim denial, regardless of any
state or federal statutes establishing provisions relating to lim-
itations of actions.” Even assuming that the majority opinion
is correct when it states that this sentence is written in a man-
ner calculated to be understood by the average plan partici-
pant and not minimized,2 this sentence, which makes no
  2
   While Scharff has not argued that the language of the plan is unclear,
U.S. District Court Judge David C. Bury of the District of Arizona,
                    SCHARFF v. RAYTHEON COMPANY                      12827
mention of ERISA, is of limited use. For one thing, the reader
would not yet know that she has a right under ERISA to file
suit in state or federal court if her claim for benefits is denied,
because that crucial piece of information can only be found in
the Administrative chapter. In fact, the reader would not yet
know the appeal procedure at all, because appeal procedures
are explained later, in the Administrative chapter.

   Once she found the Administrative chapter of the Summary
Plan Description, there is a subsection titled “Your Right to
Appeal a Denied Claim.” This subsection deals with internal,
administrative claims procedures and would not alert the
reader to her right to file an action in federal court if her
appeal is denied.3

reviewing this same Raytheon Summary Plan Description, noted his own
difficulty in locating the one-year limitation, and further observed that “it
is dubious that a lay person would understand that her limited right to file
any ‘action at law or in equity’ referred to her right under ERISA to ‘file
suit in state or federal court.’ ” Solien v. Raytheon Long Term Disability
Plan, No. CV 07-456, 2008 WL 2323915 at *7 (June 2, 2008 D.Ariz.).
   3
     In its Factual and Procedural History, the majority opinion describes
the Summary Plan Description’s Administrative chapter as including, on
the same page as the “Your Right to Appeal a Denied Claim” section, a
subsection with the large, bold heading “Special Rules for Disability and
Health Claims.” This subsection states:
    With respect to disability and health plans, including claims aris-
    ing under the medical, prescription drug, vision, dental, health
    care reimbursement account, and employee assistance plans, time
    limits for deciding and appealing claims are significantly differ-
    ent from those for claims under RAYSIP [Raytheon Savings and
    Investment Plan] and the insurance plan.
The majority opinion suggests that this subsection “cautions” the reader
that there are different time limitations on filing suit under ERISA in fed-
eral court from the denial of a disability claim. But even the Raytheon
Plan defendants acknowledge in their briefing that this “Special Rules for
Disability and Health Claims” subsection of the plan has nothing to do
with time limits on filing claims in federal court. Instead, as explained by
the defendants, this subsection describes “time limits for administrative
review of health and disability claims, as opposed to other types of welfare
12828               SCHARFF v. RAYTHEON COMPANY
   In sum, the Administrative chapter is the only place a plan
participant would definitively learn that she has the right
under ERISA to file suit in court if her claim for benefits is
denied by the plan administrator. But the Disability section is
the only place she would learn that there is a one-year statute
of limitations on filing an “action at law or in equity.” The
plan’s one-year limitation only becomes clear after a coordi-
nated reading of the two passages, bouncing a lay reader back
and forth in a way that obscures the importance of the one-
year filing deadline. I would hold that this plan does not sat-
isfy the statutory and regulatory requirements governing Sum-
mary Plan Descriptions because it is not “written in a manner
calculated to be understood by the average plan participant.”
29 U.S.C. § 1022(a).

                                     II.

   The majority opinion also hesitates to apply the doctrine of
reasonable expectations in this case, and finds crucial the dis-
tinction between a self-funded plan (the kind of plan at issue
here) and an insured plan. It concludes that our case law is
unclear as to whether the doctrine of reasonable expectations
can be applied to a self-funded plan. Because we have already
applied the doctrine of reasonable expectations to a self-
funded plan in Winters v. Costco Wholesale Corp., 49 F.3d
550 (9th Cir. 1995), I see no reason why we would not do so
here.

benefit claims” (emphasis added). A person who reads the sentence at the
beginning of the subsection warning that disability claimants face “signifi-
cantly different” time limits for deciding and appealing claims would not
learn anything about the one-year statute of limitations on filing an ERISA
claim in federal court. Later in the Administrative chapter is a subsection
titled “Your Rights under ERISA” and within that subsection, a smaller
heading that states “Enforce Your Rights.” Under that smaller heading, the
reader would learn that if she “ha[s] a claim of benefits that is denied or
ignored in whole or in part, [she] may file suit in a state or federal court.”
                   SCHARFF v. RAYTHEON COMPANY                       12829
   In Saltarelli v. Bob Baker Group Medical Trust, 35 F.3d
382, 387 (9th Cir. 1994), we “adopt[ed] the doctrine of rea-
sonable expectations as a principle of the uniform federal
common law informing interpretation of ERISA-governed
insurance contracts.” In that case, the plan administrator
“chose to bury one of the plan’s most significant provisions
amidst definitions, rather than forthrightly stating the pre-
existing conditions exclusion in the operative clauses of the
plan description.” Id. at 385. We held that the district court
correctly found “that the lack of a clear, plain and conspicu-
ous statement of the exclusion” rendered the exclusion provi-
sion unenforceable. Id. at 386.

   Later, in Winters, we applied the reasonable expectations
doctrine in a case involving a self-funded ERISA health bene-
fits plan, such as the plan at issue in this case. 49 F.3d at 555.
In Winters we applied the doctrine and determined in a rea-
soned and thoughtful discussion that the petitioner had no rea-
sonable expectation of coverage. See id. at 554-55 (describing
the exclusionary clauses in the summary plan description and
observing that there was “no evidence in the record upon
which a reasonable trier of fact could find an objective, rea-
sonable expectation of coverage”).

   Here, the plan administrators allotted Scharff one-quarter of
the amount of time she would otherwise have had to file a
complaint in federal court,4 but failed to announce this drastic
change in a clear, plain and conspicuous statement. The one-
  4
    ERISA does not contain a statute of limitations for suits brought to
recover benefits, so to determine the applicable statute of limitations, we
“look to the most analogous state statute of limitations.” Wetzel v. Lou
Ehlers Cadillac Group Long Term Disability Ins. Program, 222 F.3d 643
(9th Cir. 2000) (citing Flanagan v. Inland Empire Elec. Workers Pension
Plan, 3 F.3d 1246, 1252 (9th Cir. 1993)). In California, looking to Califor-
nia Code of Civil Procedure § 337, the applicable statute of limitations is
four years. Wetzel, 222 F.3d at 648. In this case, the plan administrators
slashed that four-year-period to one year, and buried this pivotal change
within the Summary Plan Description.
12830            SCHARFF v. RAYTHEON COMPANY
year deadline was buried in the confusing Summary Plan
Description. Even if this plan satisfied the statutory and regu-
latory disclosure requirements, I would hold that the doctrine
of reasonable expectations, as articulated in Saltarelli and
Winters, should apply to prevent Scharff’s claim from being
dismissed for failure to meet the one-year statute of limita-
tions.

                              III.

   If one thing is clear, it’s that this plan is confusing. ERISA
declares that “owing to the lack of employee information and
adequate safeguards concerning [the operation of employee
benefit plans], it is desirable in the interests of employees and
their beneficiaries . . . that disclosure be made and safeguards
be provided with respect to the establishment, operation, and
administration of such plans[.]” 29 U.S.C. § 1001(a). Ray-
theon’s Summary Plan Description does not provide the
required safeguards either under ERISA or under the doctrine
of reasonable expectations. I respectfully dissent.